                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF KENTUCKY
                                   AT LEXINGTON

NICHOLAS STOVER,                                      )
                                                      )
       Plaintiff,                                     )
                                                      )
vs.                                                   )       Case No. 5:19-CV-54-JMH
                                                      )
AMAZON.COM, LLC, et al.,                              )
                                                      )
       Defendants.                                    )


             PLAINTIFF’S RESPONSE TO DEFENDANTS’ BILL OF COSTS

       Plaintiff Nicholas Stover, by counsel, for his response to the Defendants’ Bill of Costs filed

on April 3, 2020 (DN 86), states as follows.

       Plaintiff asserts the following objections to the Defendants’ Bill of Costs.

                                            Argument

       1. The Court should excuse Mr. Stover from paying costs because he is in a dire
          financial circumstance and prosecuted his case in good faith and with propriety.

       Mr. Stover is one of the 22 million Americans who have lost employment because of the

coronavirus pandemic. Aff. of Nicholas Stover, attached as Exhibit 1, ¶¶ 4-8. His circumstance is

particularly worsened by his disability, Crohn’s disease. Mr. Stover’s compromised immune

system makes him especially vulnerable to COVID-19. Id. ¶ 6. Even if the American economic

landscape were to improve in 2020, in the absence of a vaccine, Mr. Stover’s future employment

options are significantly limited indefinitely by the dangers of interacting with others.

       Mr. Stover owns no real estate, has no savings, lives rent-free in a home owned by a

relative, is receiving about $180 per week in short-term unemployment benefits, and the car he




                                                  1
drives was inherited by his wife following her father’s death. Id. ¶¶ 7-11. Mr. Stover’s current

debts, which he has no ability to pay, stand at $35,678. Id. at ¶ 13.

       Accordingly, Mr. Stover asks that the Court exercise its discretion and deny the

Defendants’ Bill of Costs in its entirety because of his limited financial resources.

       “[W]hen a party claims indigency, [the Sixth Circuit] requires a determination of his or her

capacity to pay the costs assessed.” Sales v. Marshall, 873 F.2d 115, 120 (6th Cir. 1989)

(concerning a pro se plaintiff's claim of inability to pay the costs taxed against him). The burden

is upon the plaintiff to show that he is incapable, as a practical matter, of paying such costs. Jones

v. Kolb, 84 F. App'x 560, 561–62 (6th Cir. 2003).

       As another Court within the Sixth Circuit concisely stated the considerations,

                Fed. R. Civ. P. 54(d) creates a rebuttable presumption that the cost of
         litigation will be awarded to the prevailing party unless the Court finds
         otherwise, and 28 U.S.C. § 1920 sets forth the scope of costs that are properly
         recoverable. Costs will be awarded to the prevailing party unless the non-
         prevailing party presents factors that are sufficient to override or mitigate the
         award of costs.

               The evaluation of the appropriate taxation of costs is more than the
         mechanical application of the above standards and ought to address the
         following basic issues: (a) Whether the party submitting the Bill of Costs was
         the prevailing party in the case; (b) Whether the costs claimed by the prevailing
         party are proper under 28 U.S.C. § 1920; (c) Whether these costs are reasonable
         in amount and actually incurred in prosecuting or defending the related action;
         (d) Whether the claimed costs were adequately documented; and (e) Whether
         there are factors that otherwise overcome the presumption to award costs to the
         prevailing party.

                As to the possible factors presented in subsection (e) above, to overcome
         the presumption of awarding costs to the prevailing party the following may be
         considered: (1) Whether the losing party prosecuted his/her case in good faith
         and with propriety; (2) Whether the case itself was close and difficult; (3)
         Whether the prevailing party unnecessarily prolonged trial or injected
         unmeritorious issues; (4) Whether the taxable costs incurred by the prevailing
         party were excessive; (5) Whether the prevailing party's recovery is so minimal
         or insignificant that the judgment amounts to a victory to the other party; and (6)
         Whether the losing party is indigent.

                                                  2
Preston v. Federal Express Corp., No. 2:17-cv-02876, 2019 WL 3856593 at *1 (W.D. Tenn. July

11, 2019).

       Defendants make no claim that Mr. Stover did not prosecute his case in good faith and with

propriety. For the reasons set out in Exhibit 1, Mr. Stover as a practical matter is incapable of

paying the requested $4,391.11 to Amazon. For these reasons, Defendants’ Bill of Costs should

be denied.

       2. Defendants fail to state the necessity of the exorbitant per-page cost of three
          deposition transcripts.

       In the alternative, if the Court were to decline to excuse him from payment of costs because

of his financial condition and good faith conduct, Mr. Stover asserts that the Defendants have

failed to explain the reasonableness or necessity of the significant disparity in their requested

transcript reimbursement. Thus, the Court should reduce the transcription costs sought by

Defendants, as explained herein.

       Any costs taxed by the Court must be allowed under 28 U.S.C. § 1920 and must be

reasonable and necessary in amount. See BDT Prods., Inc. v. Lexmark Int'l, Inc., 405 F.3d 415,

417 (6th Cir. 2005), abrogated on other grounds by Taniguchi v. Kan Pac. Saipan, Ltd., 132 S.Ct.

1997 (2012).

       Of the seven deposition transcripts for which Defendants ask that costs be taxed, four were

billed by the court reporter at the reasonable rate of approximately $2.03 per page while three were

billed by a different court reporter at the significantly higher rate of $5.25 per page. Defendants

have failed to explain the necessity for the great disparity in the per-page cost of these deposition

transcripts. Defendants also have not offered any grounds upon which the Court could conclude

that the higher rate should be deemed reasonable. The Defendants therefore have failed to establish



                                                 3
as required by statute that the higher rate was necessary. Accordingly, the Court should reduce the

per-page transcript cost to the reasonable rate of $2.04 per hour.

         The invoices attached as Defendants’ exhibits to the Bill of Costs state the costs of

deposition transcript as follows:1



                        Number of
    Deponent            transcript pages Transcript cost              Cost per page           Doc. number


    Nemeth I            127 pages              $261.35                $2.05                   DN 86-3


    Nemeth II           91 pages               $184.95                $2.03                   DN 86-2


    Lunsford            144 pages              $293.90                $2.04                   DN 86-2


    Stalvey             154 pages              $310.70                $2.01                   DN 86-7


    Stover              331 pages              $1,737.75              $5.25                   DN 86-4


    Schindler           94 pages               $493.50                $5.25                   DN 86-5


    Baldwin             106 pages              $556.50                $5.25                   DN 86-6



         The difference here is dramatic. For the Nemeth, Lunsford and Stalvey transcripts,

Defendants ask to be reimbursed at the overall cost of $2.04 per page. If that rate were to be applied

to the combined 531 pages of the Stover, Schindler and Baldwin transcripts, the total cost would




1
  The Defendants’ exhibits do not expressly state the number of pages of each deposition. Undersigned counsel
supplies the number of pages of each deposition and by his signature hereto certifies the accuracy of those numbers.

                                                         4
be $1,083.24, rather than the Defendants’ requested cost of $2,787.75 for those pages. That is a

difference of $1,704.51. The Defendants’ Bill of Cost filing offers no explanation for that

difference. Accordingly, as an alternative in the event the Court elects not to excuse Mr. Stover

from costs on account of limited financial resources and good faith conduct, Mr. Stover requests

that the Court reduce the amount owed by $1,704.51 because of Defendants’ failure to demonstrate

reasonableness and necessity of the $5.25 per page cost.

       In Pogue v. Northwestern Mutual Life Insurance Co., Case No. 3:14-cv-0598, 2019 WL

2814643 at *3 (W.D. Ky. July 2, 2019), the Court reduced the allowable per-page charge where

the presence of a per-page surcharge was not explained by the Defendant. See also Vistein v. Am.

Registry of Radiologic Technoligists, No. 1:05-CV-2441, 2010 WL 918081, at *7 (N.D. Ohio Mar.

10, 2010) (rejecting deposition costs where party provided no explanation for the different costs

per page).

       3. Defendants failed to adequately explain the costs of $262.16.

       Defendants seek $231.16 pursuant to an invoice from CIOX Health. DN 86-11. The invoice

indicates that the billing concerns St. Joseph Hospital, but it does not state what service the

Defendants received. If the billing is in fact for copies of medical records as Defendants assert,

neither the invoice nor the Defendants’ Itemization, 86-1, states state how many pages of records

were provided via CIOX. Accordingly, there is no basis for Court to conclude that the taxation of

this cost is reasonable or necessary.

       Defendants also seek reimbursement of $31 for the copying of 31 pages of medical records

at a price of $1.00 per page. DN 86-10. A cost of $1 per page for copying is excessive and should

be denied. In Hyland v. HomeServices of America, Inc., 2013 WL 1894513 at *2 (W,D,Ky. May

7, 2013), the court found a fee of fifteen cents per page to be reasonable. See also U.S. Commodity



                                                5
Futures Trading Comm'n v. WeCorp, Inc., 878 F.Supp.2d 1160, 1164 (D.Haw.2012) (awarding

photocopying costs at a rate of fifteen cents per page); Porter v. McDonough, 2011 WL 821181,

at *3 (D.Minn. Mar. 2, 2011) (“[T]he rate at which Defendants are seeking to recover their copy

costs (15 cents per page) is reasonable.”). A price of $1 per page is out of line with predominant

thinking of courts regarding reasonableness.

       In sum, if the Court were to decline to excuse Mr. Stover from payment of costs as

requested herein, in the alternative it should further reduce the Defendants’ request by $231.16 for

the unexplained invoice at DN 86-11 and it should reduce the $1 per page cost in DN 86-10 to the

reasonable rate of $0.15 per page, or $4.65 rather than $31.

                                           Conclusion

       Based on the foregoing, Mr. Stover respectfully requests that Amazon’s bill of costs be

denied in total because of Mr. Stover’s indigency status. In the alternative, Mr. Stover requests

that Amazon’s taxable costs be reduced by $1,962.02, from $4,391.11 to $2,429.09.



                                                     Respectfully submitted,


                                                     /s James L. Adams
                                                     Bart L. Greenwald
                                                     James L. Adams
                                                     Duncan Galloway Egan Greenwald, PLLC
                                                     9625 Ormsby Station Road
                                                     Louisville, Kentucky 40223
                                                     Office (502) 614-6970
                                                     Fax (502) 614-6980
                                                     bgreenwald@dgeglaw.com
                                                     jadams@dgeglaw.com
                                                     Counsel for Plaintiff




                                                 6
                               CERTIFICATE OF SERVICE
       Undersigned counsel hereby certifies that the above response was filed on this date, April

17, 2020, electronically through the Court’s ECF system, which will automatically serve the

following counsel of record:

Jay Inman
jinman@littler.com
Elizabeth C. Barrera
ebarrera@littler.com
LITTLER MENDELSON, P.S.C.
333 West Vine Street, Suite 1720
Lexington, KY 40507
Telephone: 859.317.7970
Facsimile: 859.259.0067
Attorneys for Defendants

                                                           /s James L. Adams
                                                           Counsel for Plaintiff




                                               7
